                        IN THE UNITED STATED DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Charlotte Horst, et. al.,        )
                                 )           ORDER AND REPORT AND
               Plaintiffs,       )           RECOMMENDATION
                                 )
       vs.                       )
                                 )
Debbie (Unknown),                )
North Dakota Department of Human )
Services Child Support Division, )           Case No. 1:19-cv-244
The State of North Dakota,       )
                                 )
               Defendants.       )

        The plaintiff, Charlotte Horst, initiated the above-entitled action pro se on November 6,

2019, with the submission of a motion for leave to proceed in forma pauperis, a twenty-eight page

complaint, an eighty-five page appendix, a three-page affidavit, and a proposed motion for a

temporary restraining order and preliminary injunction. Judge Hovland has referred this matter to

the Magistrate Judge for preliminary consideration. For the reason set forth below, I am granting

Horst=s motion to proceed in forma pauperis and recommending that the Court dismiss this action

without prejudice.

I.      BACKGROUND

        Horst names the State of North North Dakota, the North Dakota Department of Human

Services’ Child Support Division, and Debbie (Last Name Unknown), a caseworker in the Child

Support Division, as defendants. As a basis for this court’s exercise of jurisdiction she cites: 28

U.S.C. § 1331; 28 U.S.C. § 1343; 42 U.S.C. § 1981a; 42 U.S.C. § 1983; 42 U.S.C. § 1985; 42

U.S.C. § 1986; 52 U.S.C. § 10101; and the Fourth, Eighth, and Fourteen Amendment to the United

States Constitution. She asserts that, in in its zeal to enforce the child support judgment against


                                                1
her, the State has denied her the right to interstate travel by arranging for the revocation of her

driver’s license and otherwise left her little on which to subsist. In so doing she attacks the validity

of her underlying civil and criminal proceedings in state district court, going so far as to equate

her extradition to North Dakota, her criminal prosecution in state district court, judgments and

orders entered against her in related domestic matters, and the apparent refusal by state and local

authorities to criminally prosecute her former husband at her insistence to state-sanctioned

kidnaping, racketeering, trafficking, physical and psychological battery, and enslavement. She

seeks an order from this court enjoining enforcement of the state courts’ orders and directing the

State to both reimburse her for the child support she has paid to date and to reinstate her driver’s

license. She also seeks an award of punitive damages.

II.     DISCUSSION

        A.       Motion to Proceed in Forma Pauperis

        Proceedings in forma pauperis are governed by 28 U.S.C. ' 1915, which provides that the

court may authorize the commencement of a suit without prepayment of fees by a person

submitting a financial affidavit evincing an inability to pay. See 28 U.S.C. ' 1915(a)(1).

        Horst has met the burden of showing that she is financially unable to pay the filing fee.

Accordingly, Horst’s motion to proceed in forma pauperis (Doc. No. 1) is GRANTED and her

civil   filing   fee   is   waived.   The    Clerk’s   office   shall   file   her   Complaint     with

attachments/supplemental materials.

        B.       1915(e)(2) screening of Horst’s Complaint

                 1.     Governing Law

        Notwithstanding any paid filing fee, 28 U.S.C. ' 1915(e)(2) provides Athe court shall


                                                   2
dismiss the case at any time if the court determines that . . . the action (i) is frivolous or malicious;

(ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief against a

defendant who is immune from such relief.@ This ' 1915(e)(2) screening, and the authority to

dismiss claims arising thereunder, includes non-prisoner pro se complaints. Key v. Does, 217 F.

Supp. 3d 1006, 1007 (W.D. Ark. 2016). With regard to frivolousness under ' 1915(e)(2)(i), Athe

Supreme Court explained that an action is frivolous if >it lacks an arguable basis either in law or in

fact.=@ Aziz v. Burrows, 976 F.2d 1158, 1159 (8th Cir. 1992) (quoting Neitzke v. Williams, 490

U.S. 319, 325 (1989)). AAn action is malicious if it is undertaken for the purpose of harassing the

named defendants and not for the purpose of vindicating a cognizable right.@ Williamson v.

Corizon, Inc., No. 1:15CV220, 2016 WL 5933982 at *1 (E.D. Mo. October 12, 2016). A complaint

fails to state a claim if it does not plead Aenough facts to state a claim to relief that is plausible on

its face.@ Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft v. Iqbal,

556 U.S. 662, 678-84 (2009) (“Iqbal”).

        In applying ' 1915(e)(2), the court must give the pro se complaint the benefit of a liberal

construction. See, e.g., Federal Express Corp. v. Holowecki, 552 U.S. 389, 402 (2008); Solomon

v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (AWhen we say that a pro se complaint should be

given liberal construction, we mean that if the essence of an allegation is discernible . . . then the

district court should construe the complaint in a way that permits the layperson's claim to be

considered within the proper legal framework.@) (internal quotation marks omitted). This does not

mean, however, that the pro se litigant is excused from satisfying the plausibility standard

established in Twombly and further amplified by the Supreme Court in Iqbal. See Story v. Foote,

782 F.3d 968, 969 (8th Cir. 2015).


                                                   3
               2.      Lack of Subject Matter Jurisdiction

       This Court lacks subject matter jurisdiction to entertain this suit at all because of the limited

authority of federal courts to revisit state court proceedings, particularly with respect to state court

determinations regarding domestic relations.

                       a.      Rooker-Feldman Doctrine

       Under the Rooker-Feldman doctrine, lower federal courts lack subject matter jurisdiction

over challenges to state court judgments, a review limited to the province of the United States

Supreme Court. Keene Corp. v. Cass, 908 F.2d 293, 296 (8th Cir. 1990) (noting A[f]ederal courts,

with the exception of the United States Supreme Court, do not possess appellate jurisdiction over

state court proceedings.@).     This doctrine applies to Acases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the [federal] district court

proceedings commenced and inviting district court review and rejection of those judgments.@

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284, (2005). These types of suits

are Aout of bounds@ in federal court and warrant dismissal Afor want of subject-matter jurisdiction.@

Id. at 283-84. The doctrine not only precludes direct assailments of state court judgments, but also

prohibits collateral attacks by way of federal claims inextricably intertwined with the state court

judgments. Prince v. Arkansas Bd. of Examiners in Psychology, 380 F.3d 337, 341 (8th Cir. 2004).

Federal claims are inextricably intertwined Awith the state court judgment if they succeed only to

the extent that the state court wrongly decided the issue before it.@ Id. (internal quotations and

alterations omitted). This prevents federal courts from considering actions that would Adirectly

nullify the final judgment of the state court.@ Id. (internal alterations and quotations omitted); see

also Bolden v. City of Topeka, Kan., 441 F.3d 1129, 1140 (10th Cir. 2006) (“[I]f a favorable


                                                   4
resolution of a claim would upset a [state court] judgment, the claim is [barred under the Rooker–

Feldman doctrine] if it is ‘inextricably intertwined’ with the judgment, even if the underlying

judgment issue was not raised or addressed in the state court that handed down the judgment.”).

Federal courts may consider the Rooker–Feldman doctrine sua sponte since it implicates their

subject matter jurisdiction. See Cory v. Fahlstrom, 143 Fed. App’x 84, 87 n. 1 (10th Cir. 2005)

(citing Pittsburg Cnty. Rural Water Dist. No. 7 v. City of McAlester, 358 F.3d 697, 706 (10th

Cir.2004)).

                      b.      Domestic Relations Exception

       More particularly to family law matters, federal courts have developed what has come to

be known as the domestic relations exception. The Adomestic relations exception, first articulated

in Barber v. Barber, 62 U.S. (1 How.) 582, 584, 16 L.Ed. 226 (1859), divests the federal courts of

jurisdiction over a narrow range of cases implicating domestic relations issues, such as divorce,

allowance of alimony, child custody, and child support. See Wallace v. Wallace, 736 F.3d 764,

766 (8th Cir. 2013); Kahn v. Kahn, 21 F.3d 859, 861 (8th Cir. 1994); Strickland v. Cty. Council

of Beaufort Cty., 230 F. Supp. 3d 949, 955 (D. Minn. 2017) (A[The domestic relations exception]@

does not affect the exercise of federal jurisdiction over the enforcement of an alimony or child

support decree that has been properly obtained in a state court of competent jurisdiction. Rather,

the exception applies only if plaintiffs seek the granting or modification of a divorce or alimony

or child support decree.@) (internal citations, quotations, and modifications omitted)). This

doctrine precludes federal suit involving Aa remedy which is essentially domesticCwhere, in

addressing the same conduct involved in a state domestic proceeding, the effect of a remedy in the

federal suit is to modify, nullify, or predetermine the domestic ruling of the state proceeding.@


                                                5
Wallace v. Wallace, 736 F.3d 764, 767. No matter how styled, the domestic relations exception

disallows domestic claims Acloaked in the >trappings= of another type of@ a federal claim. Mandel

v. Town of Orleans, 326 F.3d 267, 271 (1st Cir. 2003) (quoting Congleton v. Holy Cross Child

Placement Agency, Inc., 919 F.2d 1077, 1078B79 (5th Cir.1990)).

               3. Claim(s) Against Debbie (Last Name Unknown)

       Alternatively, this action as it pertains to Debbie may be dismissed for failure to state a

claim for which relief may be granted. Other than in the case caption and on page three under the

heading “PARTIES,” Horst’s complaint contains no mention of Debbie let alone any assertion that

Debbie had any direct, personal involvement in the decisions with which Horst takes issue.

Consequently, Horst has articulated no basis to proceed against Debbie.

               4. Claim(s) against the State and its Department of Health and Human
                  Services for Monetary Damages

       Alternatively, this action as it pertains to the State may be dismissed largely on Eleventh

Amendment grounds. It is well settled that a State and its agencies possess Eleventh Amendment

immunity from damage claims. See Will v. Michigan Dept. of State Police, 491 U.S. 58, 64 & 70

(1989); see also Murphy v. State of Ark., 127F.3d 750, 754 (8th Cir. 1997) (opining that the

Eleventh Amendment barred a damage claims against the State of Arkansas and two of its

agencies). As such Horst cannot maintain claims for damages against the State or its Department

of Health and Human Services. The same can be said with respect to Horst’s claims for damages

against Debbie in her official capacity.

       State officials sued in their official capacity possess Eleventh Amendment immunity from

damage claims. Reynolds v. Dormire, 636 F.3d 976, 981 (8th Cir. 2011); see e.g., Mirch v.

Beesely, 316 Fed. App’x 643 (9th Cir. 2009) (dismissing claims for monetary damages brought

                                                6
for alleged antitrust violations under the Sherman and Clayton Acts against the Nevada State Bar

Association and its employees on grounds of immunity under the Eleventh Amendment since the

Bar Association was an arm of the State). According to Horst’s complaint, Debbie is employed

as a caseworker with the Department of Health and Human Service’s Child Support Division.

Consequently, any claim for damages being asserted against Debbie in her official capacity would

be akin to a claim for damages against the State, which as discussed above, is immune from such

claims. Reynolds v. Dormire, 636 F.3d at 981; Murphy v. State of Ark., 127F.3d at 754 (8th Cir.

1997).

III.     CONCLUSION AND RECOMMENDATION

         Horst=s motion to proceed in forma pauperis (Doc. No. 1) is GRANTED. The Clerk=s

Office shall file her Complaint with attachments/supplemental materials. However, for the reasons

expressed above, and pursuant to the initial screening allowed for under 28 U.S.C. ' 1915(e)(2), I

RECOMMEND that the above action be DISMISSED WITHOUT PREJUDICE for want of

subject matter jurisdiction failure and failure to state a claim upon which relief can be granted.

                         NOTICE OF RIGHT TO FILE OBJECTIONS

         Horst shall have until April 13, 2020, to file objections to this Report and Recommendation.

See D.N.D. Civil L.R. 72.1(D)(3). Failure to file appropriate objections may result in the

recommended action being taken without further notice or opportunity to respond.

         Dated this 24th day of March, 2020.

                                                      /s/ Clare R. Hochhalter
                                                      Clare R. Hochhalter, Magistrate Judge
                                                      United States District Court




                                                  7
